Order filed August 31, 2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00287-CR 
                                                    __________
 
                              GILBERTO
HERNANDEZ, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 33rd District Court
 
                                                           Burnet
County, Texas
 
                                                      Trial
Court Cause No. 38870
 

 
                                                                     O
R D E R
 
            On June
17, 2011, the jury convicted appellant, Gilberto Hernandez, of eight offenses: aggravated
sexual assault—two counts, burglary of a habitation with intent to commit another
felony, aggravated robbery—two counts, injury to the elderly, and aggravated
assault—two counts.  Attorney A. Travis Williams, one of appellant’s counsel at
trial, filed a notice of appeal on appellant’s behalf and also filed in this
court a motion for extension of time to file the notice of appeal.  See Tex. R. App. P. 6.  This court granted
the extension.  This appeal has been recently stalled due to the failure of counsel
to file an appellate brief.  The brief was originally due on May 30, 2012.  On June
11, this court wrote appellant’s counsel of record in this court, Williams, and
informed him that the brief had not been filed and that the court, on its own
motion, had granted an extension to July 11, 2012.  On August 14, 2012, this
court received notice of a January 2012 order from the trial court permitting
Gary Prust to be substituted as counsel in this case for Richard D. Davis.  We
have not received appellant’s brief, nor have we received any request for an
extension of time to file appellant’s brief.  Furthermore, we note that we have
received no correspondence from any attorney since the motion for extension of
time to file the notice of appeal was filed in this court on September 21, 2011,
by attorney Williams.  
We abate the appeal and remand the cause to the trial court so that it
may conduct a hearing pursuant to Tex.
R. App. P. 38.8(b).  The trial court is instructed to conduct a hearing
to determine the following: 
1.     
Whether appellant desires to prosecute his appeal; 
2.     
Whether appellant is indigent; 
3.     
If not indigent, whether appellant has retained counsel; 
4.     
Whether counsel has abandoned the appeal; and
5.      Whether
new counsel should be appointed for appeal. 
The trial court
is directed to make appropriate findings and recommendations pursuant to Rule 38.8(b).
 The trial court clerk is directed to prepare and forward to this court a
supplemental clerk’s record containing the findings, recommendations, and any
orders of the trial court.  The court reporter is directed to prepare and
forward to this court the reporter’s record from the hearing.  The supplemental
records are due to be filed in this court on or before October 1, 2012.
            The
appeal is abated. 
 
                                                                                                            PER
CURIAM
 
August 31, 2012
Do not publish. 
See Tex. R. App. P.
47.2(b). 
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.